UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22072 The Cushing MLP Total Return Fund (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1. Schedule of Investments. The Cushing® MLP Total Return Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Fair Value Common Stock - 6.6% (1) Large Cap Diversified - 2.5% (1) Bermuda - 2.5% (1) Seadrill Limited $ General Partnerships - 4.1% (1) United States - 4.1% (1) Kinder Morgan, Inc. (2) (3) Targa Resources Corp. (2) Total Common Stock (Cost $15,083,390) $ Master Limited Partnerships and Related Companies- 130.7% (1) Coal - 3.7% (1) United States - 3.7% (1) Natural Resource Partners, L.P. (2) $ Crude Oil & Refined Products - 15.2% (1) United States - 15.2% (1) Blueknight Energy Partners, L.P. (2) Buckeye Partners, L.P. (2) (3) Constellation Energy Partners, LLC Enbridge Energy Management, LLC (2) (4) (5) Enbridge Energy Partners, L.P. (2) Lehigh Gas Partners, L.P. (2) NuStar Energy, L.P. (2) Sprague Resources, L.P. (2) General Partnerships - 3.8% (1) United States - 3.8% (1) Energy Transfer Equity, L.P. (2) NuStar GP Holdings, LLC (2) Large Cap Diversified - 11.2% (1) United States - 11.2% (1) Energy Transfer Partners, L.P. (2) Kinder Morgan Management, LLC (2) (4) (5) Williams Partners, L.P. (2) Natural Gas Gatherers & Processors - 18.4% (1) United States - 18.4% (1) American Midstream Partners, L.P. (2) Atlas Pipeline Partners, L.P. (2) EnLink Midstream Partners, L.P. (2) MarkWest Energy Partners, L.P. (2) (3) Regency Energy Partners, L.P. (2) Southcross Energy Partners, L.P. (2) Natural Gas Transportation & Storage - 5.0% (1) United States - 5.0% (1) TC Pipelines, L.P. (2) Other - 9.6% (1) Republic of the Marshall Islands - 2.0% (1) Seadrill Partners, LLC (2) United States - 7.6% (1) Compressco Partners, L.P. (2) Exterran Partners, L.P. (2) OCI Partners, L.P. (2) Propane - 8.1% (1) United States - 8.1% (1) Amerigas Partners, L.P. (2) Ferrellgas Partners, L.P. (2) NGL Energy Partners, L.P. Suburban Propane Partners, L.P. (2) Shipping - 13.8% (1) Republic of the Marshall Islands - 13.8% (1) Capital Product Partners, L.P. (2) Navios Maritime Partners, L.P. (2) Upstream - 41.2% (1) United States - 41.2% (1) Atlas Resource Partners, L.P. (2) BreitBurn Energy Partners, L.P. (2) EV Energy Partners, L.P. (2) Legacy Reserves, L.P. (2) LinnCo, LLC (2) LRR Energy, L.P. (2) Memorial Production Partners, L.P. (2) QR Energy, L.P. (2) Vanguard Natural Resources, LLC (2) Variable Distribution - 0.7% (1) United States - 0.7% (1) Alon USA Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $285,418,207) $ Royalty Trusts - 1.2% (1) Natural Gas Gatherers & Processors - 1.2% (1) United States - 1.2% (1) SandRidge Permian Trust (2) $ Total Royalty Trusts (Cost $3,558,042) $ Preferred Stock - 3.0% (1) Crude Oil & Refined Products - 3.0%(1) United States - 3.0% (1) Blueknight Energy Partners, L.P. $ Total Preferred Stock (Cost $5,303,661) $ Fixed Income - 3.2% (1) Exploration & Production - 2.0% (1) United States - 2.0% (1) Midcontinent Express Pipeline LLC, 6.700%, due 09/15/2019 (2) (6) $ Oasis Petroleum, Inc., 6.875%, due 03/15/2022 Rosetta Resources, Inc., 5.625%, due 05/01/2021 (2) Sanchez Energy Corp., 6.125%, due 01/15/2023 (2) (6) Refining & Marketing - 1.2% (1) United States - 1.2% (1) Western Refining, Inc., 6.250%, due 04/01/2021 Total Fixed Income (Cost $7,670,345) $ Short-Term Investments - Investment Companies - 2.8% (1) Shares United States - 2.8% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01% (7) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (7) Fidelity Money Market Portfolio - Institutional Class, 0.05% (7) First American Government Obligations Fund - Class Z, 0.01% (7) Invesco STIC Prime Portfolio, 0.01% (7) Total Short-Term Investments (Cost $7,115,771) $ Options - 0.4% (1) United States - 0.4% (1) Contracts Boardwalk Pipeline Partners, L.P., Call Option Expiration: December 2014, Exercise Price: $20.00 $ Breitburn Energy Partners, L.P., Put Option Expiration: September 2014, Exercise Price: $20.00 JP Morgan Alerian MLP ETN, Put Option Expiration: September 2014, Exercise Price: $50.00 JP Morgan Alerian MLP ETN, Put Option Expiration: October 2014, Exercise Price: $51.00 Total Options (Cost $1,049,161) $ Total Investments - 147.9% (1) (Cost $325,198,577) $ Liabilities in Excess of Other Assets - (47.9)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Schedule of Securites Sold Short - (8.8)% (1) Exchange Traded Funds - (8.8)%(1) United States - (8.8)% (1) Shares Energy Select Sector SPDR ) $ ) Market Vectors ETF Trust Oil Services ) ) SPDR S&P Oil & Gas Exploration & Production ETF ) ) Total Securities Sold Short (Proceeds $20,715,761) $ ) Schedule of Written Options - (0.0)%(1) United States - (0.0)% (1) Contracts Buckeye Partners, L.P., Call Option Expiration: October 2014, Exercise Price: $80.00 ) $ ) Kinder Morgan, Inc., Call Option Expiration: October 2014, Exercise Price: $45.00 ) ) Markwest Energy Partners, L.P., Call Option Expiration: September 2014, Exercise Price: $80.00 ) ) Total Written Options(Proceeds $26,068) $ ) Calculated as a percentage of net assets applicable to common stockholders. All or a portion of these securities are held as collateral pursuant to the loan agreements. All or a portion of these securities represent cover for outstanding call options written. No distribution or dividend was made during the period ended August 31, 2014.As such, it is classified as a non-income producing security as of August 31, 2014. Security distributions are paid-in-kind. Restricted security under Rule 144A under the Securities Act of 1933, as amended. Rate reported is the current yield as of August 31, 2014. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2014 was as follows*: Cost of investments $ 288,475,704 Gross unrealized appreciation190,093,833 Gross unrealized depreciation(127,269,399) Net unrealized appreciation $62,824,434 ­ *The above table only reflects tax adjustments through November 30, 2013.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Fund’s investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2014 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $- $- Master Limited Partnerships and Related Companies (a) - - Royalty Trusts(a) - - Preferred Stock(a) - - Total Equity Securities - - Notes Senior Notes(a) - - Total Notes - - Other Short Term Investment - - Options - - Total Other - - Total Assets $- Liabilities Securities Sold Short $- $- Written Options Total Liabilities $- $- Total $- (a) All other industry classifications are identified in the Schedule of Investments.The Fund did not hold Level 3 investments at any time during the period ended August 31, 2014. Transfers into and out of each level are measured at fair value at the end of the fiscal period.There were no transfers between any levels during the period ended August 31, 2014. Derivative Financial Instruments The Fund provides disclosure regarding derivatives and hedging activity to allow investors to understand how and why the Fund uses derivatives, how derivatives are accounted for, and how derivative instruments affect the Fund’s results of operations and financial position. The Fund occasionally purchases and sells (“writes”) put and call equity options as a source of potential protection against a broad market decline. A purchaser of a put option has the right, but not the obligation, to sell the underlying instrument at an agreed upon price (“strike price”) to the option seller. A purchaser of a call option has the right, but not the obligation, to purchase the underlying instrument at the strike price from the option seller. Options are settled for cash. Purchased Options — Premiums paid by the Fund for purchased options are included in the Statement of Assets and Liabilities as an investment. The option is adjusted daily to reflect the fair value of the option and any change in fair value is recorded as unrealized appreciation or depreciation of investments. If the option is allowed to expire, the Fund will lose the entire premium paid and record a realized loss for the premium amount. Premiums paid for purchased options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying investment transaction to determine the realized gain/loss or cost basis of the security. Written Options — Premiums received by the Fund for written options are included in the Statement of Assets and Liabilities. The amount of the liability is adjusted daily to reflect the fair value of the written option and any change in fair value is recorded as unrealized appreciation or depreciation of investments. Premiums received from written options that expire are treated as realized gains. The Fund records a realized gain or loss on written options based on whether the cost of the closing transaction exceeds the premium received. If a call option is exercised by the option buyer, the premium received by the Fund is added to the proceeds from the sale of the underlying security to the option buyer and compared to the cost of the closing transaction to determine whether there has been a realized gain or loss. If a put option is exercised by an option buyer, the premium received by the option seller reduces the cost basis of the purchased security. Written uncovered call options subject the Fund to unlimited risk of loss. Written covered call options limit the upside potential of a security above the strike price. Put options written subject the Fund to risk of loss if the value of the security declines below the exercise price minus the put premium. The Fund is not subject to credit risk on written options as the counterparty has already performed its obligation by paying the premium at the inception of the contract. The Fund has adopted the disclosure provisions of FASB Accounting Standard Codification 815, Derivatives and Hedging (“ASC 815”).ASC 815 requires enhanced disclosures about the Fund’s use of and accounting for derivative instruments and the effect of derivative instruments on the Fund’s results of operations and financial position.Tabular disclosure regarding derivative fair value and gain/loss by contract type (e.g., interest rate contracts, foreign exchange contracts, credit contracts, etc.) is required and derivatives accounted for as hedging instruments under ASC 815 must be disclosed separately from those that do not qualify for hedge accounting.Even though the Fund may use derivatives in an attempt to achieve an economic hedge, the Fund’s derivatives are not accounted for as hedging instruments under ASC 815 because investment companies account for their derivatives at fair value and record any changes in fair value in current period earnings. Transactions in purchased options contracts for the period ended August 31, 2014, are as follows: Contracts Premiums Outstanding at December 1, 2013 - $
